DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the remaining claims depend, the claim language is confusing and lacks clarity. Specifically the recitation "the structure" fails to particularly point out and distinctly claim the structure of the invention. Further, the specification and drawings fail to properly disclose the ~ specifications of the structure. Accordingly, for purposes of this opinion, the structure required for the claim language has been interpreted to be any structure in the lid assembly.
 Regarding claim 3, the claim language is confusing and lacks clarity. Specifically the recitation "a sealing arm guide post" fails to particularly point out and distinctly claim the structure of the invention. Further, the specification and drawings fail to properly disclose the structure of the guide post. Additionally, the broadest definition of a post is to be used as a piece (as of timber or metal) fixed firmly in an upright position especially as a stay or support. Accordingly, for purposes of this opinion, the guide post required for the claim language has been interpreted to be a piece (as of timber or metal) fixed firmly in an upright position especially as a stay or support.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0206835 (Yu).
Regarding claim 1, Yu discloses a lid for a beverage container (Fig. 4), said lid comprising:
a body (40, 42,60, Fig. 4), the body comprising:
a drinking hole disposed within the body (300, Fig. 4); and
an air hole disposed within the body (270, Fig. 8; para [0054], “permitting air to flow into the interior portion 256 (see FIGS.8 and 9) through the interstices 270"); and
slide-seal automatic Open and Close retention mechanism (46, 70, 74, Fig. 5; Fig. 2, Fig. 3 -- see how Fig. 2 shows 74 in a close position and Fig. 3 shows 74 in an open position), the slide-seal automatic Open and Close retention mechanism comprising:
a sealing arm (136, 138, 140, 148, 166, Fig.  5) pivotally connected to the body (162, Fig. 5; Fig. 3 -- see how 162 pivotally connects the sealing arm to the body);
a movement and position retention linkage (170, 176, 178A, 178B, 180, Fig. 5) structured and operable to move the sealing arm (136, 138, 140, 148, 166, Fig. 5) between an Opened and a Closed position (Fig.  2, Fig.  3 -- see how when the retention linkage is pushed down the sealing arm is moved to the open position; para [0026], "the lever member 74 pivots between an open position (illustrated in FIG.  3) in which the stopper 10 is open and the contents of the container 12 may exit therefrom through the stopper 10 and a closed position (illustrated in FIGS. 1 and 2) in which the stopper 10 is closed and the contents of the container 12 are retained inside the container 12 by the stopper 10");
a control mechanism (70, 106A, Fig.  5) slidingly disposed within the body (60, Fig. 5) and operably connected to the movement and position retention linkage (170, 176, 178A, 178B, 180, Fig. 5) such that movement of the control mechanism (70, 106A, Fig. 5) will control movement of the sealing arm (136,138, 140,148,166, Fig. 5) between the Opened and Closed positions (Fig.  2, Fig.  3; para. [0031], “the connector portions 106A and 106B couple the pushbutton 70 to the lever member 74"; para. [0037], "when the stopper 10 is assembled, the connector portion 170 of the lever member 74 is movably coupled to the connector portions 106A and 106B of the pushbutton 70”); and
a biasing device (46, 516, 550, Fig. 13) structured and operable to exert constant force on the sealing arm (para. [0084] “the valve assembly 44 is a poppet type valve opened by the action of a cam (i.e., the cam follower portion 160 of the lever member 74) and closed by the action of the biasing member 516"), such that force exerted by the biasing device in combination with the structure and operation of the movement and position retention linkage will selectively retain the sealing arm (136, 138, 140, 148, 166, Fig. 5) in the Opened position and in the Closed position.
Regarding claim 2, the movement and position retention linkage (170, 176, 178A, 178B, 180, Fig. 5) comprises:
a base linkage arm (176, Fig. 5; para. [0037], “transverse pivot pin 174 coupled to the support platform 148 by a support member 176") stationarily connected to the sealing arm (136, 138, 140, 148, 166, Fig. 5); and
a pivoting linkage arm (174, 178A, 178B, 180, Fig. 5; para. [0037], "the transverse pivot pin 174 includes an intermediate portion 180 between the first and second end portions 178A and 178B") pivotally connected at a proximal end portion to a distal end portion of the base linkage arm (170, Fig. 5; para. [0037], "pivot pin 174 coupled to the support platform 148 by a support member 176") and one of pivotally connected at a distal end to a control button (70, Fig. 5) of the control mechanism (70, 106A, Fig. 5) or pivotally disposed at the distal end at a specific location within the control button (70, Fig. 5; para. [0037], "the intermediate portion 180 of the transverse pivot pin 174 is flanked by the connector portions 106A and 106B of the pushbutton 70"). 
Regarding claim 3, the body further comprises a sealing arm guide post (280, Fig. 2, Fig. 3, Fig. 4 -- see how 280 is a sturdy upright piece that is to be used as a support) extending internally from a wall of the body (40, 42, 60, Fig. 4 -- see how guide 280 extends from a wall of the body), the guide post (280, Fig. 2, Fig. 3, Fig. 4) structured and operable to guide and stabilize movement of the sealing arm (136, 138, 140, 148, 166, Fig. 5) between the Opened and Closed positions (Fig. 2, Fig. 3 -- see how the sealing arms guide post 140 comes into contact with guide 280 stabilizing and guiding the sealing arm to a correct open and close position; para. [0068], "the guide follower portion 140 of the lever member 74 may be constrained by the transverse dividing wall 280 and the upright support walls 278A and 278B (see FIGS. 8 and 9)").
Regarding claim 6, Yu discloses the lid of Claim 1, wherein the biasing device (46, 516, 550, Fig. 13) comprises one or more compressing springs (para. [0088], "the biasing member 516 is implemented as a coil spring 550"; Fig. 3 -- see how the spring is a compressing spring).
Regarding claim 7, Yu teaches a method for retaining a beverage container lid in an Opened and a Closed position, the lid comprising a body having a drinking hole and an air hole, and slide-seal automatic Open and Close retention mechanism including a sealing arm pivotally connected to the body, a control button, a movement and position retention linkage having a base linkage arm connected to the sealing arm and a pivoting linkage arm pivotally connected at a proximal end to the base linkage arm and pivotally connected to or pivotally disposed within the control button at a distal end, and a biasing device (all identified above with respect to claims 1-6), said method comprising: 
applying constant force to the sealing arm utilizing the biasing device (46); 
moving the control button to a Closed position (Figure 2), thereby orienting a longitudinal axis of the pivoting linkage arm and a longitudinal axis of the base linkage arm to have a closed angle defined therebetween, such that a first portion of the biasing device force is distributed along the axis of the base linkage arm, and a second portion of the biasing device is distributed along the axis of the pivoting linkage arm, thereby retaining the control button in the Closed position; and  US Nat'l Phase App of PCT/US2018/035528Page 4 of 6 12156622.1Atty. Dkt. No. UMCO E925W1/17193-00055 Client Ref. No. 17UMC113 
moving the control button to an Opened position (Figure 3), thereby orienting the axis of the pivoting linkage arm and the axis of the base linkage arm to have a opened angle defined therebetween (Examiner notes this angle is not claimed to be different from the angle above in the closed position), such that a third portion of the biasing device force is distributed along the axis of the base linkage arm, and a fourth portion of the biasing device is distributed along the axis of the pivoting linkage arm, thereby retaining the control button in the Opened position.
Regarding claim 8, further comprising guiding and stabilizing movement of the sealing arm between the Opened and Closed positions utilizing a sealing arm guide post (280) that extends internally from a wall of the body.
Regarding claim 12, wherein applying constant force to the sealing arm utilizing the biasing device comprises applying constant force to the sealing arm utilizing one or more compressing spring (para. [0088], "the biasing member 516 is implemented as a coil spring 550"; Fig. 3 -- see how the spring is a compressing spring).

6.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,702,137 (Kowa).
Regarding claim 1, Kowa discloses a lid for a beverage container (1, Fig. 1), said lid comprising:
a body (31, 41, Fig. 1), the body comprising:
a drinking hole disposed within the body (35, Fig. 1); and
		an air hole disposed within the body (36, Fig. 1); and :
slide-seal automatic Open and Close retention mechanism (4, 5, 7, Fig. 1), the slide-seal automatic Open and Close retention mechanism comprising:
a sealing arm (7, Fig. 1; col. 4, In 39, "an elastic seal member 7") pivotally connected to the body (6, Fig. 1);
a movement and position retention linkage (51, 52, Fig. 1) structured and operable to move the sealing arm (7, Fig. 1) between an Opened and a Closed position (col.. 4, Iines 66-67, col. 5, lines 1-6, “when the inner plug 4 closes the outer plug, the fixing claw 52 of the fixing device 5 is inserted into the fixing hole 39 such that the inner plug 4 can keep the outer plug 3 closed. In addition, against the resilient force generated by the coil spring 51, the operation device 53 moves toward the hinge 6 and therefore the fixing claw 52 shrinks into the inner plug body 43 such that the fixing claw 52 and the fixing hole 39 are disengaged");
a control mechanism (53, Fig. 1) slidingly disposed within the body and operably connected to the movement and position retention linkage (51, 52, Fig. 1) such that movement of the control mechanism will control movement of the sealing arm (7, Fig. 1) between the Opened and Closed positions (col. 4, lines 66-67, col. 5, In 1-6, "when the inner plug 4 closes the outer plug, the fixing claw 52 of the fixing device 5 is inserted into the fixing hole 39 such that the inner plug 4 can keep the outer plug 3 closed. In addition, against the resilient force generated by the coil spring 51, the operation device 53 moves toward the hinge 6 and therefore the fixing claw 52 shrinks into the inner plug body 43 such that the fixing claw 52 and the fixing hole 39 are disengaged"); and
a biasing device (61, Fig. 4; col. 5, In 6-7, "a torsion spring 61") structured and operable to exert constant force on the sealing arm (7, Fig. 1; col. 5, In 6-10, "a torsion Spring 61 is installed on the hinge for connecting the hinge 6 and the inner plug 4. Therefore, the inner plug 4 can be pivotally rotated above the Outer plug. 3 with respect the hinge 6 due to the resilient force of the torsion Spring 61"), such that force exerted by the biasing device in combination with the structure and operation of the movement and position retention linkage will selectively retain the sealing arm in the Opened position and in the Closed position (5, Fig. 1; col.. 5, Iines 11-13, “the open status and the close status deviate from each other about 180 degrees centered at hinge 6. Due to the resilient force of the torsion Spring 6").
Regarding claim 4, the slide-seal automatic Open and Close retention mechanism (4, 5, 7, Fig. 1) further comprises:
a drinking hole seal (71, Fig. 1) connected to the sealing arm (7, Fig. 1) at a distal end (Fig. 1 -- see how the drinking hole seal is at the end of the sealing arm 7) thereof such that when the sealing arm is in the Closed position the drinking hole seal will form a substantially fluid- tight seal around the drinking hole (Fig. 2; col. 4, In 40-43, "the elastic Seal member 7 comprises a liquid inlet seal member 71 for Sealing the liquid passage hole 35, an air hole seal member 72 for sealing the air hole 36"); and
an air hole seal (72, Fig. 1) is connected to the sealing arm (7, Fig. 1) at an intermediary portion (Fig. 1 -- see how the air hole seal is around the center of the sealing arm 7) thereof such that when the sealing arm is in the Closed position the air hole seal will form a substantially air-tight seal around the air hole (Fig. 2; col. 4, In 40-43, “the elastic Seal member 7 comprises a liquid inlet seal member 71 for Sealing the liquid passage hole 35, an air hole seal member 72 for sealing the air hole 36").
Regarding claim 5, the biasing device comprises one or more torsion spring (61, Fig. 4; col. 5, In 6-7, "a torsion spring 61").
Regarding claim 7, Kowa teaches a method for retaining a beverage container lid in an Opened and a Closed position, the lid comprising a body having a drinking hole and an air hole, and slide-seal automatic Open and Close retention mechanism including a sealing arm pivotally connected to the body, a control button, a movement and position retention linkage having a base linkage arm connected to the sealing arm and a pivoting linkage arm pivotally connected at a proximal end to the base linkage arm and pivotally connected to or pivotally disposed within the control button at a distal end, and a biasing device (all identified above with respect to claims 1-6), said method comprising: 
applying constant force to the sealing arm utilizing the biasing device (61); 
moving the control button to a Closed position (Figure 2), thereby orienting a longitudinal axis of the pivoting linkage arm and a longitudinal axis of the base linkage arm to have a closed angle defined therebetween, such that a first portion of the biasing device force is distributed along the axis of the base linkage arm, and a second portion of the biasing device is distributed along the axis of the pivoting linkage arm, thereby retaining the control button in the Closed position; and  US Nat'l Phase App of PCT/US2018/035528Page 4 of 6 12156622.1Atty. Dkt. No. UMCO E925W1/17193-00055 Client Ref. No. 17UMC113 
moving the control button to an Opened position (Figure 3), thereby orienting the axis of the pivoting linkage arm and the axis of the base linkage arm to have a opened angle defined therebetween (Examiner notes this angle is not claimed to be different from the angle above in the closed position), such that a third portion of the biasing device force is distributed along the axis of the base linkage arm, and a fourth portion of the biasing device is distributed along the axis of the pivoting linkage arm, thereby retaining the control button in the Opened position.
Regarding claim 9, further comprising positioning a drinking hole seal (71) connected to the sealing arm at a distal end thereof over the drinking hole such that when the sealing arm is in the Closed position the drinking hole seal will form a substantially fluid-tight seal around the drinking hole (Fig. 2; col. 4, In 40-43, "the elastic Seal member 7 comprises a liquid inlet seal member 71 for Sealing the liquid passage hole 35, an air hole seal member 72 for sealing the air hole 36").
Regarding claim 10, further comprising positioning an air hole seal (72) connected to the sealing arm at an intermediary portion thereof over the air hole such that when the sealing arm is in the Closed position the air hole seal will form a substantially air-tight seal around the drinking hole (Fig. 2; col. 4, In 40-43, “the elastic Seal member 7 comprises a liquid inlet seal member 71 for Sealing the liquid passage hole 35, an air hole seal member 72 for sealing the air hole 36").
Regarding claim 11, wherein applying constant force to the sealing arm utilizing the biasing device comprises applying constant force to the sealing arm utilizing one or more torsion spring (61, Fig. 4; col. 5, In 6-7, "a torsion spring 61").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733